Title: Edmund Bacon to Thomas Jefferson, 14 June 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir.
             14th Jul June 1819—
          
          I saw Mr Pollock some days since and made the application for the money as we agreed he then said that I should have it and have to day recieved sixty three dollars. I have paid Mr Craven and dont remember exactly what is due to Mr Maupin as I gave you his note of the quantity of corn had from him will You be so good as to let me Know the amount due to Maupin and I will go immediately and pay him
          I saw Bishop he says that he cannot Pay cash sooner than the fall for Bark but if he could Obtain it upon these terms he would be glad. I very much doubt the chance of geting money from Pollock sooner than 3. or 4 months as it seemed to me that his chance of geting money depends upon collections from his customers.   I am Yours &c
          
            E: Bacon
          
        